Citation Nr: 1815611	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned in a December 2017 videoconference Board hearing. The transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

A review of the record reflects that the Veteran last underwent a VA examination assessing the severity of his PTSD in February 2013. In December 2017, the Veteran testified that his symptoms of his PTSD had worsened. As the Veteran's symptoms of his PTSD have potentially worsened since they were last evaluated in February 2013, another examination is warranted to assess the present severity of his PTSD. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2017).

Further, the Veteran testified that he sought mental health care through his private primary care physician. The most recent records from the Veteran's primary care physician appear to be from May 2014. Therefore, the RO should attempt to obtain the Veteran's more recent medical records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Ask the Veteran to identify and obtain any pertinent private treatment records.

3. Schedule the Veteran for a VA psychiatric examination with an appropriate VA examiner. The examiner should address the current severity of the Veteran's service-connected PTSD. All indicated studies or testing should be conducted.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




